DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Citation Nos. A96 and A97 do not provide the publication dates of the documents.  It could not be determined whether these documents qualify as prior art.  The remaining documents cited on the IDS have been considered.
Election/Restrictions
Applicant’s election without traverse of Species “e” and Species “z” in the reply filed on 8/12/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 19-24, and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0044815 A1).
Consider claim 1.  Watanabe teaches a refuse vehicle comprising:  a chassis (frame of 100); a body (103) coupled with the chassis, the body defining a refuse compartment (within 103); a tailgate (101, 102) coupled with a rear of the body, the tailgate transitionable between a first position (fig. 2A) to limit access to the refuse compartment and a second position (fig. 3A) to allow access to the refuse compartment; a fully electric tailgate actuator assembly (10) configured to transition the tailgate between the first position and the second position.
Consider claim 5.  Watanabe teaches that the tailgate is pivotally coupled with an upper and rear portion of the body (at 10, see fig. 3A), the first position being a first angular position (fig. 2A) and the second position being a second angular position (fig. 3A).
Consider claim 11.  Watanabe teaches a refuse vehicle comprising:  a chassis (frame of 100); a body (103) coupled with the chassis, the body defining a refuse compartment (within 103); a tailgate (101, 102) coupled with a rear of the body, the tailgate transitionable between a first position (fig. 2A) to limit access to the refuse compartment and a second position (fig. 3A) to allow access to the refuse compartment; and an electric lock (30) operable between an engaged state (fig. 11) and a disengaged state (fig. 9) to limit movement of the tailgate out of the first position when the electric lock is in the engaged state.
Consider claim 19.  Watanabe teaches a refuse vehicle comprising:  a chassis (frame of 100); a body (103) coupled with the chassis, the body defining a refuse compartment (within 103); a tailgate (101, 102) coupled with a rear of the body, the tailgate transitionable between a first position (fig. 2A) to limit access to the refuse compartment and a second position (fig. 3A) to allow access to the refuse compartment; an electric lock (30) operable between an engaged state and a disengaged state to limit movement of the tailgate out of the first position when the electric lock is in the engaged state; and a fully electric tailgate actuator assembly (10) configured to transition the tailgate between the first position and the second position.
Consider claim 20.  Watanabe teaches that the tailgate is pivotally coupled with an upper portion of the body (at 10, see fig. 3A).
Consider claim 21.  Watanabe teaches that the fully electric tailgate actuator assembly comprises an electric motor (2) fixedly coupled with the body and configured to drive a gear (3) fixedly coupled with the tailgate.
Consider claim 22.  Watanabe teaches that the gear is centered at an axis of rotation of the tailgate (see fig. 3B).
Consider claim 23.  Watanabe teaches that the gear is positioned at a hinge between the tailgate and the body (see fig. 3B).
Consider claim 24.  Watanabe teaches that the fully electric tailgate actuator assembly further comprises an electric brake configured to operate to lock the tailgate at a current angular position (see paragraph [0062]).
Consider claim 27.  Watanabe teaches that the electric motor is configured to operate to drive the gear in either direction to transition the tailgate between the first angular position and the second angular position (see figs. 13 and 14).
Consider claim 28.  Watanabe teaches that the fully electric tailgate actuator assembly solely uses electrical energy to transition the tailgate between the first position and the second position (see paragraph [0032], lines 3-4).
Consider claim 29.  Watanabe teaches that the tailgate is rotatably coupled with an upper rear portion of the body, wherein the first position is a first angular position (fig. 2A) and the second position is a second angular position (fig. 3A).
Consider claim 30.  Watanabe teaches that the tailgate comprises a rack (S) extending from a bottom portion of the tailgate towards the body of the refuse vehicle.
Consider claim 31.  Watanabe teaches that the electric lock comprises a pinion (302) and is fixedly coupled with a bottom portion of the body, the electric lock configured to receive the rack of the tailgate, wherein the pinion engages the rack when the electric lock receives the rack (see figs. 9-11).
Consider claim 32.  Watanabe teaches that the electric lock is configured to operate to transition between the engaged state (fig. 11) and the disengaged state (fig. 9) to limit rotation of the pinion to limit rotation of the tailgate relative to the body out of the first position.
Consider claim 33.  Watanabe teaches that the electric lock and the fully electric tailgate actuator assembly are configured to operate in unison to transition the tailgate between the first position and the second position and to lock the tailgate in the first position (via 20).
Consider claim 34.  Watanabe teaches that the fully electric tailgate actuator assembly comprises an electric motor (2) fixedly coupled with the body and configured to drive a gear (3) fixedly coupled with the tailgate.
Consider claim 35.  Watanabe teaches that the tailgate comprises a rack (S) extending from a bottom portion of the tailgate towards the body of the refuse vehicle, and wherein the electric lock comprises a pinion (302) and is fixedly coupled with a bottom portion of the body, the electric lock configured to receive the rack of the tailgate, wherein the pinion engages the rack when the electric lock receives the rack (see figs. 9-11) and the electric lock is configured to operate to transition between the engaged state (fig. 11) and the disengaged state (fig. 9) to limit rotation of the pinion to limit rotation of the tailgate relative to the body out of the first position.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of copending Application No. 16/851,522 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use equivalent language and the instant claims encompass the claims of Application No. 16/851,522.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various vehicle tailgate actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652